Citation Nr: 0217376	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  99-23 895A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether the rating decision of November 18, 1994, was 
clearly and unmistakably in error in assigning an effective 
date of February 7, 1994, for the grant of service 
connection for post-traumatic stress disorder.



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty with the United States 
Army from October 1965 to July 1975, including service in 
the Republic of Vietnam from August 1, 1968, to August 27, 
1969, and from November 11, 1970, to June 9, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of October 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  That rating decision determined that 
the RO rating decision of November 1994 assigning an 
effective date of February 7, 1994, for the grant of service 
connection for post-traumatic stress disorder (PTSD) was not 
clearly and unmistakably in error.  The veteran appealed 
that decision, and the veteran and a witness appeared and 
offered testimony in support of his claims before a RO 
Decision Review Officer in March 1999 and again in September 
2002 before the undersigned traveling Member of the Board 
sitting at St. Petersburg, Florida.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The record shows 
that the claimant was notified of the provisions of the VCAA 
by RO letter of May 4, 2001, which informed him of VA's duty 
of notification to the claimant of required information and 
evidence and of its duty to assist him or her in obtaining 
all evidence necessary to substantiate his or her claims.  
That letter further informed the claimant of which part of 
that evidence would be obtained by the RO and which part of 
that evidence would be obtained by the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Court has held that claims seeking revision of previous 
rating decisions on the grounds of clear and unmistakable 
error (CUE) are not conventional appeals, but rather are 
requests for revision of previous decisions.  CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  While CUE, when demonstrated, 
may result in reversal or revision of a final decision on a 
claim for benefits, it is not by itself a claim for 
benefits.  Thus, a "claimant", as defined by 38 U.S.C. 
§ 5100, cannot encompass a person seeking a revision of a 
final decision based upon CUE pursuant to 38 U.S.C. §§ 5109A 
and 7111.  As a consequence, VA's duties to notify and 
assist contained in the VCAA are not applicable to CUE 
motions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001).  

The record shows, however, that all relevant evidence 
necessary for an equitable disposition of the instant appeal 
has been obtained by the RO, including the claimant's 
complete service medical records, as well as all private and 
VA medical records identified by the claimant, and the 
claimant has been afforded a personal hearing before a RO 
Decision Review Officer in March 1999 and before a the 
undersigned traveling Member of the Board in September 2002.  
The Board finds that it is clear that the appellant was 
fully notified and aware of the type of information and 
evidence required to substantiate his claim.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was received at the RO on March 29, 1994.

2.  PTSD was first demonstrated and diagnosed in the veteran 
on February 7, 1994.

3.  An RO rating decision of November 18, 1994, granted 
service connection for PTSD, effective February 7, 1994. 

4.  The RO rating decision of November 18, 1994, assigning 
an effective date of February 7, 1994, for the grant of 
service connection for PTSD was not clearly and unmistakably 
in error, but was reasonably supported by evidence then of 
record, and it is not shown that the RO did not consider all 
of the evidence of record at that time or that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied. 


CONCLUSION OF LAW

The rating decision of November 18, 1994, which assigned an 
effective date of February 7, 1994, for the grant of service 
connection for PTSD, was not clearly and unmistakably in 
error and is affirmed.  38 C.F.R. § 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

The veteran served on active duty with the United States 
Army from October 1965 to July 1975, including service in 
the Republic of Vietnam from August 1, 1968, to August 27, 
1969, and from November 11, 1970, to June 9, 1972.  His DD 
Form 214, shows that his military occupational specialty was 
Light Weapons Infantryman (11B); and that he received the 
Combat Infantryman Badge, the Air Medal, and the Bronze Star 
Medal. 

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO 
on May 13, 1977, sought service connection for hearing loss 
(1968), for a shrapnel wound of the back (1970), and for a 
pilonidal cyst (1973).  He reported treatment for hearing 
loss and a shrapnel wound of the back in Vietnam, and for a 
pilonidal cyst at Fort Jackson.  No mention was made of a 
nervous condition or psychiatric disorder.

The veteran's service medical records show that on service 
entrance examination, conducted in September 1965, no 
defects or pertinent disabilities were noted.  His service 
medical records show that November 1970 he was hit with 
shrapnel, and was seen at the 85th Evacuation Hospital, Phu 
Bai, where he was diagnosed with a superficial fragment 
wound of the right back (over the scapula), and underwent 
debridement.  The following day his wound was redressed, and 
a chest X-ray was negative.  When seen on December 2, 1970, 
his wound was clean and healing, and the sutures were 
removed three days later.  A report of medical examination 
in December 1972, disclosed high frequency hearing loss, 
bilaterally, but no other pertinent abnormalities, and his 
psychiatric evaluation was normal.  He was given a permanent 
H-3 profile for bilateral high frequency sensorineural 
hearing loss.  In January 1974, the veteran underwent 
removal of a recurrent pilonidal cyst at Fort Jackson.  A 
chest X-ray in August 1874 showed a metal fragment in the 
right chest.  The veteran's service medical records are 
silent for complaint, treatment, findings or diagnosis of a 
psychiatric disability.  On his service separation 
examination, conducted in May 1975, a chest X-ray was 
negative, and his psychiatric evaluation was normal.  He was 
shown to have an H-3 profile for bilateral high frequency 
sensorineural hearing loss.  

On VA examination conducted in August 1977, the veteran was 
shown on X-ray to have a metallic foreign body in the right 
lung, laterally.  No psychiatric abnormalities were found.  
A rating decision of September 1977 granted service 
connection for bilateral defective hearing, evaluated as 
noncompensable, and for postoperative residuals of a 
pilonidal cyst, and for residuals of a shrapnel wound scar 
of the right scapula area, with retained foreign body, each 
evaluated as 10 percent disabling.  A rating decision of 
August 1982 reduced the evaluation for those disabilities to 
noncompensable evaluations, and that decision was upheld by 
Board decision of September 1983.  

VA outpatient treatment records from the VAMC, Charleston, 
South Carolina, dated from May 1984 to August 1985, show 
that the veteran was seen for various complaints unrelated 
to psychiatric disability.  A VA Agent Orange data base 
examination, conducted in June 1984, showed that the 
veteran's mental status examination was normal.

In a June 1987 letter to the VARO in Columbia, the veteran 
cited his noise exposure and exposure to Agent Orange 
herbicide while serving in the Republic of Vietnam.  

At a personal hearing held at the VARO in Columbia in June 
1988 regarding claims for service connection, the veteran 
made no mention of a nervous condition or psychiatric 
disorder.

Treatment records of the veteran from private physicians in 
Charleston, South Carolina, dated from May 1988 to August 
1989, show no complaint, treatment, findings or diagnoses of 
a nervous condition or psychiatric disorder.

In a Statement in Support of Claim (VA Form 21-4138), 
received at the RO on March 29, 1994, the veteran sought 
service connection for PTSD, asserting that he had been seen 
for PTSD at the VAMC, Charleston, and asked that his claims 
folder be transferred to the VARO in St. Petersburg, 
Florida.  In his response to a VA stressor letter, received 
in April 25, 1994, the veteran stated that he served in the 
infantry in the Republic of Vietnam with the 1st Cavalry 
Division and with the 101st Airborne Division, from 1967 to 
1972, and described his combat exposure and his symptoms of 
PTSD.  




In response to an RO request that he identify the dates and 
places where he received treatment for any nervous condition 
since the date of service discharge, the veteran responded: 
VA Hospital, Charleston, South Carolina, 1991, 1992 & 1993.  
The RO requested the treatment records of the veteran from 
the VAMC, Charleston.  That request received a response from 
the VAMC, Charleston, in June 1994, stating that the 
veteran's treatment records had been transferred to the 
VAMC, Miami.  The RO requested all treatment records of the 
veteran from the VAMC, Miami, including those records from 
the VAMC, Charleston.  

VA outpatient treatment records from the VAMC, Charleston, 
dated from June 1984 to August 1994, show that the veteran 
was seen for various physical complaints.  On July 2, 1992, 
he was seen for complaints of increased trouble sleeping for 
an extended period, and of hypertension and cardiac valve 
problems with anxiety, and was diagnosed with insomnia and 
referred to the mental health clinic.  He was seen in the 
PCT Clinic on July 21, 1992, and was assessed with probable 
sleep apnea, rule out PTSD, rule out obsessive compulsive 
disorder.  On July 24, 1992, he was seen in the PCT Clinic, 
and the assessment was chronic major depressive episode, 
panic disorder, PTSD, ethanol abuse, obesity, sleep apnea, 
impotence, coronary artery disease and peripheral vascular 
disease.  In August 1992, the veteran entered the 25-week 
Sertaline test program at the VAMC, Charleston, entitled 
"Multicenter Trial to Evaluate the Efficacy and Safety of 
Sertaline in the Treatment of Major Depression."  The 
assessment was major depressive disorder, sleep apnea, and 
obesity.  No diagnosis of PTSD was shown during the 
veteran's treatment at the VAMC, Charleston.  No further 
treatment records from the VAMC, Charleston, are contained 
in the record. 

VA outpatient treatment records from the VAMC, Miami, dated 
from February 1994, show that the veteran underwent 
extensive VA psychological testing and a clinical interview, 
identified as a PTSD Clinical Team Full Evaluation, on 
February 7, 1994, and was diagnosed with PTSD.  A VA PTSD 
examination, conducted in June 1994, diagnosed PTSD in the 
veteran and associated that diagnosis with recollections of 
Vietnam stressors.

A rating decision of November 18, 1994, granted service 
connection for PTSD, evaluated as 10 percent disabling, 
effective February 7, 1994.  The veteran was notified of 
that decision and of his right to appeal by RO letter of 
December 2, 1994. 

The veteran appealed, seeking a rating in excess of 10 
percent for service-connected PTSD, and a total disability 
rating based upon unemployability due to service-connected 
disabilities, and was issued a Statement of the Case on 
March 29, 1995.  He submitted his Substantive Appeal (VA 
Form 9), in April 1995, perfecting his appeal, but declined 
a hearing before the Board.  In attachments to that VA Form 
9, the veteran specified the issues on appeal as, but not 
limited to, a rating in excess of 10 percent for service-
connected PTSD, and a total disability rating based upon 
unemployability due to service-connected disabilities. 

Additional evidence submitted to the RO in April 1995, with 
a waiver of initial review by the RO, includes an 
Application for Increased Compensation Based on 
Unemployability (VA form 21-8940); a November 1995 
evaluation of the effect of the veteran's PTSD upon his 
employability from a private clinical psychologist; VA 
outpatient treatment records and treatment plan from the 
VAMC, Miami, dated in April 1994; VA outpatient treatment 
records from the VAMC, Miami, dated in March 1994; a report 
of the VA PTSD examination, conducted in June 1994; a VA 
psychological report, dated in February 1994; and a July 
1995 letter from a VA Staff Psychiatrist in the PTSD Clinic, 
VAMC, Miami.

A Board decision of August 28, 1996, denied certain claims 
related to AO herbicide exposure, and remanded several 
service connection issues to the RO for further development.  
In addition, the Board remanded the issues of the issues of 
a rating in excess of 10 percent for service-connected PTSD, 
and a total disability rating based upon unemployability due 
to service-connected disabilities to the RO for a VA PTSD 
examination to determine the nature, extent and disabling 
manifestation of the veteran's PTSD, and the resulting 
social and industrial impairment.  The requested actions 
were satisfactorily completed and the case returned to the 
RO.

Duplicate copies of VA outpatient treatment records from the 
VAMC, Charleston, dated July 2, 1992, show that the veteran 
was admitted to the PCT Clinic to rule out PTSD.  Evaluation 
in the PCT Clinic on July 2, 1992, showed that the claimant 
had symptoms of PTSD, and the clinical assessment was PTSD 
and symptoms of chronic major depression.  He was prescribed 
Sertaline.  He continued to be seen in the PCT Clinic for 
symptoms assessed as PTSD and major depression from in July 
2, 1992, to August 11, 1992.  No diagnosis of PTSD was shown 
during the veteran's treatment at the VAMC, Charleston.  The 
first diagnosis of PTSD appears in a February 7, 1994, VA 
PTSD Clinical Team Full Evaluation conducted at the VAMC, 
Miami.  

Another VA PTSD examination , conducted in January 1997, 
diagnosed PTSD in the veteran related to combat stressors in 
the Republic of Vietnam, with a Global Assessment of 
Functioning (GAF) Score of 60.  A VA general medical 
examination was also conducted in January 1997.

Records obtained from the Social Security Administration 
(SSA), received in July 1997 show that the veteran applied 
for SSA disability benefits in January 1992; that he 
reported that he worked in automobile sales from 1975 to 
1983, and for the US Postal Service from 1983 to 1990, when 
he was constantly on his feet, and that he was awarded SSA 
disability benefits based on obesity and peripheral vascular 
disease.  None of the medical evidence obtained from the SSA 
cited or diagnosed PTSD in the veteran.

A rating decision of August 1997 increased the evaluation of 
the veteran's service-connected PTSD from 10 percent to 30 
percent disabling, effective February 7, 1994; granted 
nonservice-connected pension benefits based upon permanent 
and total disability, with special monthly pension at the 
housebound rate, each effective December 18, 1994;denied 
service connection for alcohol abuse; and denied a total 
disability rating based upon unemployability due to service-
connected disabilities.  The veteran was notified of those 
decisions by RO letter of August 29, 1997, which informed 
him of those determinations and of his right to appeal.  

In another Substantive Appeal (VA Form 9), received at the 
R) in September 1997, the veteran specifically waived a 
hearing before the Board, and waived initial RO review of 
additional evidence submitted since the date of the current 
VA Form 9. 

The veteran subsequently submitted a December 1997 letter 
from the VA Staff Psychiatrist; a duplicate copy of the July 
1995 letter from that physician; and a copy of an undated 
stressor statement from the veteran, with a postscript from 
his girlfriend.  

A Board decision and Remand order of January 16, 1998, 
denied service connection for alcohol abuse, and Remanded 
the issues of entitlement to rating in excess of 30 percent 
for service-connected PTSD, and entitlement to a permanent 
and total disability rating based on unemployability due to 
service-connected disabilities

In a January 21, 1998, letter to the Board, copied to the 
RO, the veteran revoked his representation by a private 
attorney and elected to represent himself.  He submitted 
program treatment plans records pertaining to a PTSD program 
at the VAMC, Miami.

In May 1998, the claimant submitted duplicate copies of VA 
outpatient treatment records, starting with his June 1984 AO 
Data Base examination, and including his treatment in the 
PCT Clinic at the VAMC, Charleston, from February 2, 1992 to 
August 11, 1992.  In addition, he submitted duplicate copies 
of VA outpatient treatment records from the VAMC, Miami, 
dated from February 7, 1994, to June 1994, as well as VA 
outpatient treatment records from the VAMC, Miami, dated 
from August 1994, duplicate copies of evaluations previously 
received and reviewed; and additional relevant treatment 
records from the PCT Clinic at the VAMC, Miami, dated from 
January 1995 to March 1998.  

A VA Social & Industrial Survey, conducted in April 1998, 
found that the veteran had been unable to work since 1989, 
and felt that he would be unable to work in the future 
because of the disruptive effects of his PTSD.  Also in 
April 1998, the claimant underwent a VA psychiatric 
examination by two psychiatrists, who diagnosed PTSD, and 
assigned an estimated GAF Score of 10.  

A rating decision of August 1998, increased the rating for 
the veteran's service-connected PTSD from 30 percent to 100 
percent disabling, effective February 7, 1994; denied 
eligibility for Dependent's Educational Assistance benefits; 
and denied entitlement to special monthly compensation based 
upon the need for the regular aid and attendance of another 
person.  The veteran was informed of those determinations 
and of his right to appeal by RO letter of June 12, 1998.

VA outpatient treatment records from the VAMC, Miami, dated 
from 
June to July 1998, show that the claimant was seen for 
musculoskeletal complaints and sexual function issues.  In 
June 1998, he submitted duplicate copies of his SSA records, 
showing no change from the previous disposition.  

In a June 1998, the veteran asserted that he was entitled to 
permanency of his 100 percent disability rating for PTSD; 
and that he had gone to the VAMC, Charleston, in 1989 for 
his PTSD problems; that it took them four years (until 1993) 
to come up with the diagnosis of PTSD; and that the RO had 
committed clear and unmistakable error in assigning a 
effective date of February 7, 1994, for the grant of service 
connection for PTSD.

A rating decision of October 1998 denied permanency of the 
veteran's 100 percent disability rating for PTSD, and 
determined that clear and unmistakable error in the rating 
decision of November 18, 1994, in the assignment of an 
effective date of February 7, 1994, for the grant of service 
connection for PTSD.  The veteran was notified of those 
determinations and of his right to appeal by RO letter of 
November 6, 1996.  He submitted a timely Notice of 
Disagreement, and requested a hearing.  

The veteran and a witness appeared and offered testimony in 
support of his claims before a RO Decision Review Officer in 
March 1999.  The veteran's testimony essentially consisted 
of a description of combat stressors to which he had been 
exposed, and his assertions that he had been treated for 
PTSD at the VAMC, Charleston, as early as 1980.  A 
transcript of that testimony is of record.  

Following a VA Compensation and Pension examination in March 
1999, a rating decision of July 1999 granted permanency of 
the veteran's 100 percent evaluation for PTSD, and granted 
entitlement to Dependent's Educational Assistance benefits 
under the provisions of Chapter 35.  That action satisfied 
those portions of the veteran's appeal.  The veteran was 
notified by RO letter of those determinations and of his 
right to appeal.

Following the VA C&P examination in March 1999, a rating 
decision of August 1999 continued the prior noncompensable 
rating for residuals of a shell fragment wound of the right 
scapular area with retained foreign body in right lung, 
asymptomatic.  The veteran was notified by RO letter of that 
adverse determination and of his right to appeal.

In his Substantive Appeal (VA Form 9), received at the RO on 
December 1999, the claimant limited his appeals to the 
single issue of an effective date prior to February 7, 1994, 
for the grant of service connection for PTSD, stating that 
he wanted an effective date in 1989.  He requested a hearing 
at the RO before a traveling Member of the Board 

In November 2000, the veteran applied for specially adapted 
housing or a special home adaptation grant in order to "pad 
my walls to keep from hurting myself when I throw tantrums."  
A rating decision of December 2000 denied that claim, and 
the veteran was notified of that adverse determination and 
of his right to appeal by RO letter of December 2000. 

The veteran and a witness testified at a hearing held at the 
RO in September 2002 before the undersigned traveling Member 
of the Board.  The veteran testified that he had been 
treated for PTSD at the VAMC, Charleston, as early as 1980; 
that he underwent tests and was prescribed medications; and 
that three and a half years later, he received a letter from 
that facility telling him that he had PTSD.  He stated that 
he returned to the VAMC, Charleston, where he was told that 
he had PTSD, and requested that he asked that his treatment 
records be transferred from the VAMC, Charleston, to the 
VAMC, Miami.  The veteran's wife testified in support of his 
claim. A transcript of the testimony is of record.  


II.  Analysis

Briefly, the facts in this case are as follow:

The veteran served on active duty with the United States 
Army from October 1965 to July 1975.  The veteran's first 
claim for service connection for PTSD was received at the RO 
on March 29, 1994, more than 19 years after final service 
separation.  He related that he had been seen for PTSD at 
the VAMC, Charleston. 

VA outpatient treatment records from the VAMC, Charleston, 
dated from 1984 to August 1992, disclosed no diagnosis of 
PTSD.  VA outpatient treatment records from the VAMC, Miami, 
dated from February 1994, show that the veteran underwent 
extensive VA psychological testing and a clinical interview, 
identified as a PTSD Clinical Team Full Evaluation, on 
February 7, 1994, and was diagnosed with PTSD.  A VA PTSD 
examination, conducted in June 1994, also diagnosed PTSD in 
the veteran and associated that diagnosis with recollections 
of Vietnam stressors.  The first date that PTSD was 
diagnosed in the veteran is shown to be February 7, 1994.  

A rating decision of November 18, 1994, granted service 
connection for PTSD, effective February 7, 1994, evaluated 
as 10 percent disabling.  The current appeal involves 
whether the rating decision of November 18, 1994, was 
clearly and unmistakably in error in assigning an effective 
date of February 7, 1994, for the grant of service 
connection for PTSD.

In a June 1998 letter, the veteran correctly asserted that 
he had been awarded a 100 percent rating back to 1994, and 
stated that he wanted to appeal the dates from 1989 to 1994.  
He asserted that he went to the VAMC, Charleston, for PTSD 
in 1980; that he underwent testing; and that they came to 
the conclusion four years later in 1993, that he had PTSD.  
He stated that the assignment of an effective date of 
February 7, 1994, for the grant of service connection for 
PTSD constituted clear and unmistakable error; that it took 
the VA four years to tell him what he had; and that he is 
entitled to service-connected benefits for PTSD back to 
1989.  In his Substantive Appeal (VA Form 9), received at 
the RO in November 1998, the veteran asserted that he went 
to the VAMC, Charleston, in 1989 for PTSD; and that if he 
has it now, he had it then.  His testimony at his hearings 
was essentially to the same point.  

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will 
be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a  reversal of a prior decision on the grounds 
of clear and unmistakable error has the same effect as if 
the corrected decision had been made on  the date of the 
reversed decision.  38 C.F.R. § 3.105(a) (2002).  See 
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (holding 
"that 38 C.F.R. § 3.105(a), which requires the amendment or 
reversal of a previous decision where there was [CUE], is a 
lawfully promulgated regulation").

The Unites States Court of Appeals for Veterans Claims (the 
Court) has defined CUE as an administrative error during the 
adjudication of the claim; that is, the VA's failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Allin v. Brown, 6 Vet. App. 
207 (1994); Robertson v. Brown, 5 Vet. App. 70, 74 (1993); 
Wipprecht v. Derwinski, 2 Vet. App. 131, 132 (1992); Henry 
v. Derwinski, 2 Vet. App. 88, 90 (1992).  

Further, the Court defines a determination of CUE in a prior 
adjudication to mean that: (1) "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"(2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was [CUE] must be 
based on the record and the law that existed at the time of 
the prior . . . decision."  Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).  See also Wamhoff v. Brown, 8 
Vet. App. 517, 519-20 (1996); Damrel v. Brown, 6 Vet. App. 
242, 245 (1994); Ternus v. Brown, 6 Vet. App. 370, 376 
(1994).  

CUE is more than a difference of opinion.  38 C.F.R. § 
3.305(b) (2002).  "[I]t is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus even where the premise of error is accepted, if 
it is not absolutely clear that a different result would 
have ensued, the error complained 
of cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); see also Wamhoff v. Brown, 8 Vet. 
App. 517 (1996);  Winslow v. Brown, 8 Vet. App. 469 (1996); 
James v. Brown, 7 Vet. App. 495 (1995);  Damrel v. Brown, 6 
Vet. App. 242 (1994).  

The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision by a VA 
Regional Office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. 
Cir. 1994).  As such, there is a presumption of validity 
which attaches to that final decision, and when such a 
decision is collaterally attacked, the presumption becomes 
even stronger.  Fugo v. Brown, 6 Vet. App. at 44 (citations 
omitted).  Therefore, a claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed upon a claimant who attempts to establish 
prospective entitlement to VA benefits.  See generally Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).

"If a claimant-appellant wishes to reasonably raise [a valid 
claim of ] CUE, there must be some degree of specificity as 
to what the alleged error is and, unless it is the kind of 
error . . . that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Fugo v. Brown, 6 Vet. App. at 44.  

The claimant must assert more than a disagreement as to how 
the facts were weighed and evaluated.  Russell v. Principi, 
3 Vet. App. at 313.  Vague allegations of CUE on the basis 
that the prior adjudication in question failed (1) to 
properly weigh and evaluate the evidence; (2) to follow the 
regulations; (3) to accord due process of law, the benefit 
of the doubt, the duty to assist, or to give adequate 
reasons and basis; or (4) to allege any other general, non-
specific claims of "error," cannot satisfy the stringent 
pleading requirements for the assertion of a claim of CUE.  
Fugo v. Brown, 6 Vet. App. at 44-45; Luallen v. Brown, 8 
Vet. App. 92 (1995); Kirwin v. Brown, 8 Vet. App. 148, 156 
(1995); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).

Thus, if a claimant fails to raise the issue of CUE with the 
type of specificity required, then there is "no requirement 
that the BVA address the issue".  Fugo, 6 Vet. App at 45; 
see also Sondel v. Brown, 6 Vet. App. 218, 220 (1994).  As 
such, the claimant would have failed to establish a valid 
claim of CUE, thereby warranting a denial of the claim due 
to the absence of legal merit or lack of entitlement under 
the law.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995); 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

"New or recently developed facts or changes in the law 
subsequent to the original adjudication may provide a 
grounds for reopening a case for a de novo review but they 
do not provide a basis for revising a finally decided case".  
Russell v. Principi, 3 Vet. App. 310, 314 (1992);  Damrel v. 
Brown, 6 Vet. App. 242 (1994);  Henry v. Derwinski, 2 Vet. 
App. 88, 90. (1992)

Under the provisions of 38 U.S.C.A. § 5110(a) (West 1991) 
and 38 C.F.R. § 3.400 (1994), the effective date of an 
evaluation and award of VA disability compensation benefits 
based on an original claim will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 
(1994).  The effective date of an evaluation and award of VA 
disability compensation benefits based upon a claim of 
direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, the date of receipt of claim, or 
the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (1994). 

The veteran's claim of clear and unmistakable error in the 
rating decision of November 18, 1994, in assigning an 
effective date of February 7, 1994, for the grant of service 
connection for PTSD is predicated upon the assertion that 
the correct facts, as they were known at the time, were not 
before the adjudicators.  However, the error must be 
"undebatable".  In this case, the evidence of record shows 
that the veteran's first claim for service connection for 
PTSD was received at the RO on March 29, 1994, many years 
after final service separation.  As he did not file that 
claim within the initial postservice year, he is not 
entitled to service connection from the day following 
separation from active service.  

Thus, the veteran is entitled to service connection for PTSD 
from the date of receipt of his claim, March 29, 1994, or 
the date entitlement arose, whichever is later, pursuant to 
the provisions of  38 C.F.R. § 3.400(b)(2) (1994).  

At the time of the receipt of the veteran's claim for 
service connection for PTSD, governing regulations provided 
that service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed 
inservice stressor.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(f) (1994).  

In this case, the record is silent for any diagnosis of PTSD 
in the veteran prior to February 7, 1994.  Although the 
veteran has asserted that he was treated for PTSD at the 
VAMC, Charleston, in 1989 and subsequently, and that he 
received a latter from that facility sometime in 1993 
informing him of that diagnosis, he has submitted no 
documentary evidence supporting those assertions.  Further, 
the RO has requested and obtained the veteran's treatment 
records from the VAMC, Charleston, none of which show a 
diagnosis of PTSD in the veteran, as required by the 
provisions of 38 C.F.R. § 3.304(f) (1994).  

Although the veteran has demonstrated that he is aware that 
the medical evidence of record does not establish a 
diagnosis of PTSD prior to February 7, 1994, despite the 
efforts of the RO to obtain such evidence from the VAMC, 
Charleston, he has failed 
to submit any documentary evidence in support of his claim 
of clear and unmistakable error in the rating decision of 
November 18, 1994, in assigning an effective date of 
February 7, 1994, for the grant of service connection for 
PTSD.  
While he has called attention to his combat awards and 
decorations, those awards merely lighten the evidentiary 
burden of proving stressors in combat veterans.  

The duty to assist is not a one-way street.  If a veteran 
wishes help in developing a claim, he or she cannot 
passively wait for it in those circumstances where he or she 
may or should have evidence that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991); reconsidered, 1 Vet. App. 406 (1991);  Wamhoff v. 
Brown,  8 Vet. App. 517, 522 (1996).  In addition, the 
Federal Circuit Court has held that the general rule is that 
where evidence to prove a fact is peculiarly within the 
knowledge and competence of one of the parties, fairness 
requires that party to bear the burden of coming forward.  
Jensen v. Brown,  19 F.3d. 1413 (Fed. Cir. 1994).  

Based upon the foregoing, the Board finds that the date of 
entitlement to service connection for PTSD is the date of 
receipt of the veteran's claim, or the or the date 
entitlement arose, whichever is later, pursuant to the 
provisions of  38 C.F.R. § 3.400(b)(2) (1994).  In this 
case, the later of these dates is February 7, 1994, the date 
the veteran met the criteria for service connection for 
PTSD.

The record in this case does not show that the correct 
facts, as they were known at the time, were not before the 
RO rating board; that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Further, error 
which is "undebatable" has not been demonstrated.  Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  See 
also Wamhoff v. Brown, 8 Vet. App. 517, 519-20 (1996); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Ternus v. 
Brown, 6 Vet. App. 370, 376 (1994).  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that the rating decision of November 
18, 1994, assigning an effective date of February 7, 1994, 
for the grant of service connection for PTSD was not clearly 
and unmistakably in error, and that decision is affirmed.  


ORDER

The rating decision of November 18, 1994, granting service 
connection for PTSD, effective February 7, 1994, was not 
clearly and unmistakably in error.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

